The case shows that the note in suit was discounted by the Everett National Bank of Boston, for the benefit of the endorsers, the defendants, who agreed at the time of the discount to pay the note themselves at maturity at the bank. We think that this agreement of the defendants was a waiver by them, as endorsers, of the presentment of the note to the maker at maturity and demand of payment of him, and consequently of the notice to them of its non-payment by the maker. Dan. Neg. Ins. §§ 1085, 1103.
Whether the instructions of the court to the jury were in all respects accurate or not, the verdict of the jury for the plaintiffs was nevertheless correct.
New trial denied, and case remitted to the Common Pleas Division with direction to enter judgment on the verdict.